     Case 1:20-cv-01463-DAD-SKO Document 9 Filed 12/17/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    TOM G. LAURY,                                      No. 1:20-cv-01463-DAD-SKO
12                       Plaintiff,
13           v.                                          ORDER SETTING BRIEFING SCHEDULE
                                                         REGARDING PLAINTIFF’S REQUEST FOR
14    VINCENT HOWARD LOBUE, et al.,                      INJUNCTIVE RELIEF
15                       Defendants.                     (Doc. No. 1)
16

17

18          On October 15, 2020, plaintiff Tom G. Laury filed a complaint for injunctive relief against

19   defendants Vincent Howard LoBue and Christine Cecelia LoBue asserting a claim under the

20   Perishable Agricultural Commodities Act (“PACA”). (Doc. No. 1.) Defendants filed an answer

21   on December 7, 2020. (Doc. No. 8.)

22          It has recently come to the court’s attention that plaintiff’s complaint included what

23   appears to be a request for preliminary injunctive relief. Specifically, defendant alleges that

24   “[a]ssets are being dissipated and hidden [and he] feels [he] need[s] injunction relief to preserve

25   these assets.” (Doc. No. 1 at 5.) The court notes that district courts in the Ninth Circuit have

26   regularly found TROs and injunctive relief warranted in the PACA context, and routinely

27   conclude that the prospect of statutory trust assets being depleted constitutes irreparable injury.

28   See, e.g., Chula Brand CA, Corp. v. Martinez, 17-cv-37-JLS-KSC, 2017 WL 107672, at *3–4
                                                        1
     Case 1:20-cv-01463-DAD-SKO Document 9 Filed 12/17/20 Page 2 of 2


 1   (S.D. Cal. Jan. 11, 2017); Newland N. Am. Foods, Inc. v. H.P. Skolnick, Inc., No. 5:13-cv-00934-

 2   EJD, 2013 WL 792672, at *3 (N.D. Cal. Mar. 4, 2013); Herb Fresh, LLC v. GR Prods., LLC, No.

 3   5:12-cv-03669-EJD, 2012 WL 2906592, at *2–3 (N.D. Cal. July 16, 2012). In their answer,

 4   defendants do not substantively address plaintiff’s request. (Doc. No. 8.)

 5          Accordingly, the court hereby orders defendants to file an opposition or a statement

 6   of non-opposition to plaintiff’s request for injunctive relief by December 24, 2020. Plaintiff

 7   may file a reply, if any, no later than December 31, 2020.

 8   IT IS SO ORDERED.
 9
        Dated:     December 16, 2020
10                                                     UNITED STATES DISTRICT JUDGE

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
